Case: 19-12561     Date Filed: 04/24/2020   Page: 1 of 8



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-12561
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:17-cr-00017-WS-MU-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

ERCIRILO MURILLO RUIZ,
a.k.a. Ericirilo Murillo Ruiz,

                                                              Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                                 (April 24, 2020)

Before JILL PRYOR, LAGOA and HULL, Circuit Judges.

PER CURIAM:
               Case: 19-12561      Date Filed: 04/24/2020   Page: 2 of 8



      Ercirilo Murillo Ruiz appeals his conviction for one count of conspiracy to

distribute and possess with intent to distribute one kilogram or more of cocaine on

board a vessel subject to the jurisdiction of the United States, in violation of the

Maritime Drug Law Enforcement Act (“MDLEA”), 46 U.S.C. §§ 70503(a) and

70506(b). Without holding an evidentiary hearing, the district court denied Ruiz’s

motions to dismiss the indictment and to suppress, and Ruiz challenges both

rulings. After careful review, we affirm.

                              I.      BACKGROUND

      We assume the parties are familiar with the facts and do not recount them

here. We note, however, that we recently decided identical claims brought by

Ruiz’s codefendant, Teofilo Ruiz-Murillo, and in that opinion we explained the

facts related to the codefendants’ offense. See United States v. Ruiz-Murillo, 736

F. App’x 812, 814-15 (11th Cir. 2018) (unpublished). As we recounted in detail

there, Ruiz and Ruiz-Murillo moved to dismiss the indictment, arguing that:

(1) the United States lacked subject matter jurisdiction because the vessel upon

which they were apprehended was not stateless and was not in international waters

when the Coast Guard stopped them; (2) the MDLEA was unconstitutional because

it lacked a requirement that the government prove a nexus between the United

States and the defendants; and (3) the Southern District of Alabama was not the

appropriate venue. Ruiz and Ruiz-Murillo also moved to suppress evidence seized


                                            2
               Case: 19-12561     Date Filed: 04/24/2020    Page: 3 of 8



from a warrantless search of the vessel, reiterating the argument that the

government failed to prove the vessel’s presence in international waters as the

MDLEA requires and arguing that the government failed to show reasonable

suspicion for the search. Without holding a hearing, the district court denied the

motions. See Ruiz-Murillo, 736 F. App’x at 815 (explaining the government’s

response to the motion to dismiss and the district court’s order).

      Ruiz and Ruiz-Murillo then pled guilty, Ruiz-Murillo with a conditional

plea, see id., and Ruiz without the benefit of a plea agreement. At his change of

plea hearing, Ruiz admitted to the facts as proffered by the government, including

that his vessel was in international waters and was stateless because Colombia

could not confirm or deny its nationality. In pleading guilty without a plea

agreement, unlike his codefendant Ruiz-Murillo, Ruiz did not expressly reserve the

right to appeal issues raised in his pretrial motions. See id. The district court

sentenced Ruiz to 60 months’ imprisonment followed by 5 years’ supervised

release. This is Ruiz’s appeal.

                        II.    STANDARDS OF REVIEW

      We review de novo questions of constitutional law, statutory subject matter

jurisdiction, and a district court’s denial of a motion to dismiss an indictment for

improper venue. United States v. Whatley, 719 F.3d 1206, 1213 (11th Cir. 2013)

(constitutional questions); United States v. McPhee, 336 F.3d 1269, 1271 (11th


                                           3
               Case: 19-12561     Date Filed: 04/24/2020    Page: 4 of 8



Cir. 2003) (subject matter jurisdiction); United States v. Muench, 153 F.3d 1298,

1300 (11th Cir. 1998) (venue). We also review de novo whether a defendant has

waived his right to appeal an issue by entering an unconditional guilty plea.

United States v. Patti, 337 F.3d 1317, 1320 & n.4 (11th Cir. 2003). We review a

district court’s denial of an evidentiary hearing for an abuse of discretion. United

States v. Barsoum, 763 F.3d 1321, 1328 (11th Cir. 2014).

                                III.   DISCUSSION

      On appeal Ruiz argues that the district court erred in denying his motion to

suppress. He also argues that the district court erred in denying his motion to

dismiss the indictment. Specifically, he argues: (1) due process required that he

have an evidentiary hearing; (2) the government failed to prove that his vessel was

stateless and therefore subject to the jurisdiction of the United States; (3) the

district court improperly relied on certain evidence to conclude that the vessel was

subject to the United States’ jurisdiction, including testimony admitted at a

preliminary hearing before a magistrate judge; (4) the district court wrongly

concluded that venue was proper in the Southern District of Alabama; and (5) the

MDLEA is unconstitutional because it lacks a requirement that the government

prove a nexus between the defendant and the United States.




                                           4
                 Case: 19-12561       Date Filed: 04/24/2020       Page: 5 of 8



       By pleading guilty unconditionally, Ruiz has waived all but the last of these

arguments.1 United States v. Smith, 532 F.3d 1125, 1127 (11th Cir. 2008) (“The

general rule is that a guilty plea waives all non-jurisdictional challenges to a

conviction.”). The waived arguments include his challenges to the district court’s

denials of his motion suppress evidence and his motion to dismiss the indictment

for lack of venue. See Neirbo Co. v. Bethlehem Shipbuilding Corp., 308 U.S. 165,

167-68 (1939) (holding that venue is non-jurisdictional and can be waived); United

States v. Charles, 757 F.3d 1222, 1227 n.4 (11th Cir. 2014) (explaining that an

unconditional guilty plea results in waiver of a challenge to the district court’s

denial of a motion to suppress evidence). Further, Ruiz’s guilty plea waived his

challenge to the district court’s denial of these motions without an evidentiary

hearing. See Smith, 532 F.3d at 1127.

       Ruiz’s guilty plea also means he has waived his arguments that the

government proffered insufficient evidence to support his conviction and that the

district court relied on improper evidence to show that the vessel was stateless and

therefore subject to the United States’ jurisdiction under the MDLEA. Ruiz’s

argument that his vessel was not stateless is a challenge to the district court’s

finding that the Coast Guard complied with the MDLEA, not to the subject matter


       1
         It is undisputed that Ruiz’s plea was unconditional. A conditional guilty plea must be in
writing and consented to by the government and the district court. United States v. Betancourth,
554 F.3d 1329, 1332 (11th Cir. 2009).

                                                5
               Case: 19-12561     Date Filed: 04/24/2020   Page: 6 of 8



jurisdiction of the district court. See United States v. McCoy, 266 F.3d 1245, 1252

(11th Cir. 2001) (“[A]n indictment charging that a defendant violated a law of the

United States gives the district court jurisdiction over the case and empowers it to

rule on the sufficiency of the indictment.”). By pleading guilty, Ruiz admitted that

the vessel was in international waters and was without a nationality. Because a

defendant who pleads guilty unconditionally “relinquishes any claim that would

contradict the admissions necessarily made upon entry of a voluntary plea of

guilty,” Class v. United States, 138 S. Ct. 798, 805 (2018) (internal quotation

marks omitted), Ruiz has relinquished his challenges to the evidence showing that

the vessel was stateless.

      Even if Ruiz’s guilty plea did not bar our consideration of these arguments,

we would reject them for the same reasons we rejected his codefendant’s identical

arguments. See Ruiz-Murillo, 736 F. App’x at 816-19 & n.3 (concluding that the

proof the government supplied to show that the vessel was stateless was sufficient;

the district court was entitled to rely on the evidence challenged, including

testimony before the magistrate judge; the district court was not required to hold an

evidentiary hearing because the motion to dismiss failed to allege facts that, if

proven, would require the grant of relief; venue was proper in the Southern District

of Alabama; and the motion to suppress was properly denied). Ruiz requests




                                          6
                Case: 19-12561       Date Filed: 04/24/2020       Page: 7 of 8



generally that “this court [] revisit and reconsider that opinion,” Appellant’s Br. at

2 n.1, but he fails to specify any error in it. We adopt its reasoning here.

       The only argument Ruiz has not waived by pleading guilty is that his

conviction should be vacated because the MDLEA is unconstitutional insofar as it

does not require the government to prove a nexus between a defendant and the

United States. See United States v. Saac, 632 F.3d 1203, 1208 (11th Cir. 2011)

(holding that an unconditional guilty plea does not bar a defendant from

challenging the constitutionality of the statute of conviction). As Ruiz

acknowledges, however, his argument is foreclosed by precedent. We previously

have held that “the conduct proscribed by the [MDLEA] need not have a nexus to

the United States because universal and protective principles support its

extraterritorial reach.” United States v. Campbell, 743 F.3d 802, 810 (11th Cir.

2014); see also United States v. Wilchcombe, 838 F.3d 1179, 1186 (11th Cir. 2016)

(same). We are bound to follow these decisions unless or until they are overruled

by this Court sitting en banc or by the Supreme Court. United States v. Vega-

Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008).2

                                  IV.    CONCLUSION

       For the foregoing reasons, we affirm Ruiz’s conviction.


       2
        We reject Ruiz’s contention that our decision in United States v. Bellaizac-Hurtado, 700
F.3d 1245, 1249-58 (11th Cir. 2012), supports a different result. See Ruiz-Murillo, 736 F. App’x
at 818.
                                               7
     Case: 19-12561   Date Filed: 04/24/2020   Page: 8 of 8



AFFIRMED.




                              8